Citation Nr: 1732458	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for status post pulmonary embolism prior to August 28, 2014, and in excess of 60 percent beginning August 28, 2014.

2.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 2002 to September 2006, April 2007 to January 2008, and April 2008 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and Waco, Texas, respectively.  In the December 2006 rating decision, the RO granted service connection for status post pulmonary embolism with a non-compensable disability rating effective September 30, 2006.  The Veteran filed a notice of disagreement (NOD) with the rating for the pulmonary embolism in February 2007, was issued a statement of the case (SOC) in June 2007, and perfected her appeal to the Board in August 2007.  In the August 2015 rating decision, the RO denied service connection for a back disability.  

In October 2008 the Board remanded the pulmonary claim for the Agency of Original Jurisdiction (AOJ) to obtain updated treatment records and to provide a new examination.  In a November 2014 rating decision, the RO granted a rating increase to 60 percent effective August 28, 2014, and in February 2015 issued a supplemental statement of the case. 

In May 2016, the Board again remanded the pulmonary claim for AOJ to locate and review the Veteran's entire paper claims file, and obtain all private medical, service and VA treatment records.  Based on a review of the record, the Board finds that the RO has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of service connection for back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to August 28, 2014, the Veteran's service connected status post pulmonary embolism was asymptomatic, following resolution of pulmonary thromboembolism.

2.  For the period from July 12, 2013 to August 28, 2014, the Veteran's service connected status post pulmonary embolism resulted in Pulmonary Function Test (PFT) results of Forced Expiratory Volume in one second (FEV-1) less than 70 percent but not less than 56 percent, and did not result in Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 56 percent predicted, or FEV-1/Forced Vital Capacity (FVC) less than 56 percent; nor did it require anticoagulant therapy or follow inferior vana cava surgery, or pulmonary hypertension.

3.  For the period from August 28, 2014, the Veteran's service connected status post pulmonary embolism did not result in primary pulmonary hypertension or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy or cor pulmonale, or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.

4.  For the period from August 28, 2014, the Veteran's service connected status post pulmonary embolism did not result in PFT results of FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; require outpatient oxygen therapy.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for status post pulmonary embolism for the period prior to July 12, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6604, 6817 (2016).

2.  The criteria for an initial disability rating of 30 percent, but no higher, for status post pulmonary embolism for the period from July 12, 2013 to August 28, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6604, 6817 (2016).

3.  The criteria for an initial disability rating greater than 60 percent for status post pulmonary embolism for the period from August 28, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6604, 6817 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected status post pulmonary embolism is evaluated pursuant to the criteria found at diagnostic code (DC) 6817 for pulmonary vascular disease.  A note to DC 6817 provides that other residuals following pulmonary embolism are to be evaluated under the most appropriate diagnostic code, such as chronic obstructive pulmonary disease (DC 6604), but such evaluation should not be combined with any of the evaluations in Code 6817.

Under DC 6817, a noncompensable rating is assigned when the status post pulmonary embolism is asymptomatic following resolution of a pulmonary thromboembolism.

A 30 percent rating is warranted if the status post pulmonary embolism is symptomatic following resolution of acute pulmonary embolism.

A 60 percent rating is warranted where there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.

A 100 percent rating is warranted when there is primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy.  38 C.F.R. § 4.97.

The Board has also considered the applicability of DC 6604 rating criteria for the Veteran's status post pulmonary embolism.
 
Under 38 C.F.R. § 4.97 DC 6604 for chronic obstructive pulmonary disease (COPD), a 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A ten percent rating is assigned for FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80 percent predicted.

If the DLCO (SB) test is not of record, COPD will be rated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2016).  When rating based on pulmonary function tests, VA uses post-bronchodilator results in applying rating criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, VA uses the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (d)(5) (2016).

October 2007 treatment records from MidWest Regional Medical Center show that the Veteran was admitted with complaints of dyspnea.  There was no evidence of pulmonary embolus within the main pulmonary arteries or their first and second order branches.  The report shows that there is a five mm nodular density in the right lateral mid lung at the level of the carina and nodular pleural thickening in the posterior lung bases bilaterally.  The lungs are free of consolidation or effusion and a follow up with the MidWest physician resulted in a diagnosis of exercise induced asthma.  The radiologist concluded that it is unlikely the Veteran had a pulmonary embolism and is unsure of the cause of the chest pain which has resolved, but believe pulmonary embolism was not the cause.

A February 2008 follow up treatment record showed the Veteran had a history of childhood asthma.  A spirogram was normal with an FEV-1 of 2.58 liters or 96 percent of predicted.  The Veteran was completely asymptomatic.

January 2009 Oklahoma City VAMC medical records show the Veteran was stable with no evidence of any respiratory problems, but was interested in having her disability rating increased because of her pulmonary embolism in 2004.  She denied any problems with breathing and stated that she was put on the Albuterol MDI after the pulmonary embolism to be used whenever she felt shortness of breath.

Medical records from the Allergy and Asthma Center of Duncanville, Pennsylvania show PFT results from July 12, 2013 as pre-med FEV-1 of 68.55 percent predicted, FEV-1/FVC of 79.75 percent.  Post-med FEV-1 of 64.96 percent of predicted, FEV-1/FVC of 90.01 percent.
 
July 18, 2013 results show pre-med FEV-1 of 58 percent, post-med FEV-1 of 58 percent.  Pre-med Rank FEV-1 of 57.58 percent predicted, FEV-1/FVC of 95.28 percent.  Post-med Rank FEV-1 of 58.25 percent of predicted, FEV1.0/FVC of 98.53 percent.

March 2014 PFT results were as follows: pre FEV-1 of 69 percent, post FEV-1 of 89 percent.  Pre-med Rank FEV-1 of 66.06 percent predicted, FEV-1/FVC 90.42 percent.  Post-med rank FEV-1 of 83.53 percent predicted, FEV 1/FVC of 87.38 percent.

July 2014 results were as follows: PFT pre FEV-1of 57 percent, post FEV-1 of 62 percent.  Pre- med rank FEV-1 of 57.94 percent predicted, FEV-1/FVC of 99.12 percent.  Post-med rank FEV-1 of 62.24 percent, FEV-1/FVC of 97.75 percent.

August 2014 PFT results were as follows: PFT pre FEV-1 of 64 percent, post FEV-1 of 64 percent.  Pre-med rank FEV-1 of 64.58 percent of predicted and FEV-1/FVC of 93.11 percent.  Post-med rank FEV-1 of 64.21 percent, FEV-1/FVC of 99.21 percent.

August 2014 VA medical records show that the Veteran complained of shortness of breath and chest pain.  The examiner found left lower lobe pulmonary artery embolus and reported it as the Veteran's second pulmonary embolus in the past three years, the last one occurring while she was on oral contraceptives.  The Veteran was discharged with a prescription for Lovenox and Coumadin.

The Veteran's August 2006 VA examination report shows that the Veteran has been suffering from a pulmonary embolism since October 2004 when she was diagnosed with pulmonary vascular disease.  She had no symptoms of hemoptysis cough with purulent sputum or shortness of breath, does not have asthma attacks, nor does she contract infection easily as a result of her respiratory condition.  She stated that she has not suffered from an episode of respiratory failure requiring respiration assistance from a machine, but requires Lovenox when pregnant.  The examination report concluded that while the Veteran's medical history supports the diagnosis of a pulmonary embolism, the subjective factors indicate no symptoms at this time and diagnosed status post pulmonary embolism.  No evidence of acute cardiopulmonary abnormality, subcentimeter pulmonary nodule right upper lobe that presumably is granulomatous, and moderate lower thoracic dextroscoliosis.  The PFT results were as follows: FEV-1 86 percent and FEV-1/FVC 82.29.  The Board notes that these results were measured before bronchodilator.  Results after bronchodilator were not recorded or necessary as the results were found to be normal.  See 38 C.F.R. §4.96 (d)(4).

However, July 2013 private treatment records from the Allergy and Asthma Center show that the Veteran's PFT results of an FEV-1 of 58.25 percent of predicted, FEV1.0/FVC of 98.53 percent would warrant a rating of 30 percent under DC 6604.  March 2014 treatment records from the same facility show that the Veteran's PFT results of an FEV-1 of 83.53 percent predicted, FEV 1/FVC of 87.38 percent would not warrant a compensable rating, but July 2014 results of FEV-1 of 62.24 percent, FEV-1/FVC of 97.75 percent, and August 2014 results of FEV-1 of 64.21 percent, FEV-1/FVC of 99.21 percent would warrant a compensable rating of 30 percent, but not greater than 30 percent, under DC 6604.

While the PFT results show a fluctuation during the period between July 2013 and August 2014, the Board finds that the results from July 2013, July 2014, and August 2014 better reflect the severity of the Veteran's disability, and find them more probative than the March 2014 results as they show that over a course of the year, the Veteran presented evidence of a disability that was becoming worse, as evidenced by the fact that a rating increase to 60 percent was warranted in August 2014.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that an initial compensable evaluation of 30 percent is warranted for the period July 12, 2013 to August 28, 2014 under DC 6604.  See C.F.R. § 4.97, DC 6604.

As for a rating higher than 30 percent for the period prior to August 28, 2014 under DC 6817, after her initial pulmonary embolism in 2004, the Veteran was prescribed Coumadin for seven months and was asymptomatic upon her next examination in August 2006.  While the Veteran required anticoagulant therapy, it was for a short period of time and the condition resolved.  Since the initial resolution of her pulmonary embolism and for the period on appeal, there is no evidence that the Veteran suffered from chronic pulmonary thromboembolism requiring anticoagulant therapy, or; following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction, therefore a rating of 60 percent would not be warranted.

Additionally, there is no evidence that the Veteran suffered from primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale which would warrant a rating of 100 percent.

The Board finds the August 2006 VA examination, October 2007 radiology report, January 2009 VA medical records, and the private medical records from the Allergy and Asthma Center to be the most probative evidence of record regarding the Veteran's reported symptomatology for the period prior to August 28, 2014.  The records include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology when providing their assessments.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Board finds that the Veteran's disability warrants a compensable disability rating of 30 percent for the period on appeal from July 12, 2013 to August 28, 2014.

During an October 2014 Compensation and Pension examination, the Veteran's condition was asymptomatic.  She stated that she has been seeing a doctor at VA Medical Center, Dallas, Texas and has been taking Coumadin again.  The examination report showed PFT results of FEV-1 of 74 percent and FEV-1/FVC 84 percent.

For the period on and subsequent to August 28, 2014, the Board finds that a rating higher than 60 percent for DC 6817 is not warranted.  The August 2014 VA treatment records show that the Veteran complained of shortness of breath and chest pain and was discharged with the Lovenox one mg per kilogram b.i.d. which amounts to 70 mg. b.i.d. and was prescribed Coumadin five mg p.o. daily.  The Veteran denied pain and swelling on her legs.  The October 2014 C&P Examination report shows that the Veteran was prescribed Coumadin after an episode of blood clots in her lungs, but there was no evidence of pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale which would warrant a rating of 100 percent.  When these symptoms are applied to the rating criteria for pulmonary vascular disease, it is consistent with the current 60 percent rating for chronic pulmonary thromboembolism requiring anticoagulant therapy.  38 C.F.R. § 4.97, DC 6817 (2016).  Therefore the Board finds that a rating higher than that already assigned is not warranted for pulmonary vascular disease for the period on and subsequent to August 28, 2014.

Regarding DC 6604, for the period on or subsequent to August 28, 2014, there is no evidence of FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40- percent predicted, or: maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or: cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  The Veteran's private medical records and the October 2014 VA examination, both discussed previously, show that the Veteran's PFT tests from August 2014 and October 2014 would not warrant a rating of 100 percent.

The Board recognizes the Veteran's statements attesting to her symptoms as lay persons can attest to observable symptomatology and statements describing symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiners considered the Veteran's reported symptomatology when providing their assessments.  Therefore, the Board finds the October 2014 C&P examination and the August 2014 VA treatment records to be the most probative medical evidence of record regarding the Veteran's claim for an increased rating in excess of 60 percent for the period on and subsequent to August 28, 2014.

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's status post pulmonary embolism approximated a schedular disability rating in excess of 60 percent for the period on and subsequent to August 28, 2014. 38 C.F.R. § 4.97, Diagnostic Codes 6817, 6604.

In her August 2007 VA form 9 appeal, the Veteran stated that she has to be put on anticoagulants every time she becomes pregnant and at least six weeks postpartum.  She also stated that she is susceptible to internal bleeding or uncontrollable bleeding, and her unborn child is at risk of birth defects due to anticoagulants.  The Veteran mentioned that she is unable to use any form of hormonal birth control due to her condition.  In a May 2008 correspondence, the Veteran stated that since the pulmonary embolism was caused by birth control prescribed by her active duty doctor, and she has to take blood thinner every time she becomes pregnant and cannot use hormonal birth control due to her past pulmonary embolism, she should be compensated for her disability.

The Board has not ignored these statements.  The rating schedule, however, dictates the criteria for evaluating her specific disability.  The Board finds those criteria sufficient to rate the disability given the facts of this case.  The risks of possible complications do not give rise to a higher rating as there is no showing of functional impact due to such possibilities.  That she cannot use hormonal birth control due to the disability has not been shown to result in marked interference or frequent hospitalizations.  For these reasons, the Board concludes that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.  

The Board finds that the preponderance of the evidence is in favor of a staged rating for status post pulmonary embolism for the period July 12, 2013 to August 28, 2014, and against a schedular rating higher than 60 percent for status post pulmonary embolism for the period on, and subsequent to August 28, 2014 and against a compensable rating prior to July 12, 2013.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial compensable rating for status post pulmonary embolism is denied for the period prior to July 12, 2013.  

Entitlement to an initial rating of 30 percent for status post pulmonary embolism for the period of July 12, 2013 to August 28, 2014 is granted, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to a disability rating in excess of 60 percent for status post pulmonary embolism for the period on or after August 28, 2014 is denied.


REMAND

An August 2015 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder and in March 2016 she filed an NOD electing the Decision Review Officer Review Process.  The records did not show that the Decision Review Officer initiated further development or issued an SOC, therefore in the May 2016 remand, the Board referred the matter to the RO for appropriate action.

The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This is echoed by VA's own regulation, 38 C.F.R. § 19.9(c).  Hence, remand is required.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claim for service connection for her back disorder.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if the Veteran files a timely appeal should this claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


